 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for KAREN LEE
 7

 8

 9                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:09-CR-0438WBS
                      Plaintiff,       )
12                                     ) STIPULATION AND
           v.                          ) FINDINGS AND ORDER
13
                                       ) TO CONTINUE STATUS CONFERENCE
14                                     ) UNDER SPEEDY TRIAL ACT
     KAREN LEE                         )
15
                                       ) Date: January 27, 2019
16                    Defendants.      ) Time: 9:00 a.m.
     __________________________________) Judge: Hon. William B. Shubb
17

18                                      STIPULATION

19     1. By previous order, this matter was set for status on December 9, 2019.
20
       2. By this stipulation, defendants now move to continue the status conference until
21
          January 27, 2020, and to exclude time between December 9, 2019 and January
22

23        27, 2020, under Local Code T4.
24
       3. The parties agree and stipulate, and request that the Court find the following:
25
              a. The government produced discovery associated with this case. The
26

27               discovery thus far consists of over 43,000 pages, that have been provided
28               to counsel. In addition, the government has also made physical evidence


                                               -1-
 1      available for review, which includes several hard drives that were seized
 2
        during the service of the search warrants.
 3
     b. Counsel for the Karen Lee has been in two “back to back” trials in
 4

 5      Sacramento (People v. Aldulaimi and People v. Williams.) These trials
 6
        concluded on December 2, 2019. She needs additional time to finish
 7
        reviewing the discovery and ongoing settlement negotiations with the
 8

 9      government.
10
     c. Counsel for defendant believes that failure to grant the above-requested
11
        continuance would deny counsel the reasonable time necessary for
12

13      effective preparation, taking into account the exercise of due diligence.
14   d. The government does not object to the continuance.
15
     e. Based upon the above-stated facts, the ends of justice served by continuing
16

17
        the case as requested outweigh the interest of the public and the defendant

18      in a trial within the original date prescribed by the Speedy Trial Act.
19
     f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
20
        § 3161, et seq., within which trial must commence, the time period of
21

22      December 9, 2019, to January 27, 2020, inclusive, is deemed excludable
23
        pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it
24
        results from a continuance granted by the Court at defendants’ request on
25

26      the basis of the Court’s finding that the ends of justice served by taking

27      such action outweigh the best interest of the public and the defendant in a
28
        speedy trial.

                                      -2-
 1     4. Nothing in this stipulation and order shall preclude a finding that other provision
 2
           of the Speedy Trial Act dictate that additional time periods are excludable from
 3
           the period within which a trial must commence.
 4

 5

 6
     IT IS SO STIPULATED.
 7

 8
     Dated: December 4, 2019                         Respectfully submitted,
 9

10                                                   /s/ Kelly Babineau
                                                     KELLY BABINEAU
11                                                   Attorney for Karen Lee
12

13   Dated: December 4, 2019                         /s/ Heiko Coppola
14
                                                     HEIKO COPPOLA
                                                     Assistant U.S. Attorney
15

16                                 FINDINGS AND ORDER
17

18         IT IS SO FOUND AND ORDERED.
19
     Dated: December 4, 2019
20

21

22

23

24

25

26

27

28




                                               -3-
